PER CURIAM.*
The application is denied. When a federal or state district court grants a stay of execution but the order is immediately reversed by the appellate court on the basis that the district court lacked authority, La.Rev.Stat. 15:567 C does not require the setting of a new execution date; the execution may proceed on the date originally fixed.
The merits of relator’s post-conviction application should be addressed to the federal courts.
JOHNSON, J., dissents.

 Calogero, C.J., not on panel.